DETAILED ACTION
This is the Office action based on the 16889448 application filed June 20, 2017, and in response to applicant’s argument/remark filed on June 1, 2020.   Claims 1-10 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-8 and 10-20 rejected under 35 U.S.C. 103 as obvious over Anselm et al. (U.S. PGPub. No. 20150243558), hereinafter “Anselm”, in view of Koh et al. (U.S. PGPub. No. 20140045335), hereinafter “Kozawa” and Tian et al. (U.S. PGPub. No. 20160184839), hereinafter “Tian”, and Zandbergen et al. (U.S. PGPub. No. 20090130611), hereinafter “Zandbergen”:
--Claims 1, 2, 3, 4, 5, 10, 12, 14, 15: Anselm teaches a method, comprising
forming a first resist layer 502 on the substrate by using photographic technique, then removing a portion of the first resist layer 502 to form a first resist pattern (Fig. 5(b), [0017, 0023]); forming a second resist pattern 506 on the first resist pattern (Fig. 5(c), [0023, 0025]); 
removing the second resist pattern 506, and forming a third resist pattern 512 on the first resist pattern (Fig. 5(e), [0024]);
etching a portion of the first resist pattern not covered by the third resist pattern 506, then remove the third resist pattern 506 (Fig. 5(e-f), [0024]).
        Anselm further teaches that the etching is performed by using an aqueous solution, such as hydrochloric acid ([0017]), but is silent about a method of forming the second and third resist patterns.
        Tian teaches a method of forming a photoresist pattern by injecting photoresist on the substrate then rotating the substrate (Fig. 4, [0015]), then exposing/developing to remove a portion of the photoresist ([0016]). Tian further teaches that a liquid comprising a surfactant to improve the line width roughness may also be applied to the substrate.
        Koh teaches a method to improve line width roughness of a photoresist pattern ([0070]), comprising 
forming a photoresist pattern on a substrate (Step S10 and S20 in Fig. 5);
applying a solution comprising a surfactant to rinse the photoresist pattern (Step S30 in Fig. 5, [0035]), wherein a portion of the surfactant is adsorbed on the surface of the photoresist pattern to improve the line width roughness ([0051]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the second and third resist layers by spraying photoresist on the substrate then rotating the substrate, exposing/developing to form a photoresist pattern, then applying a liquid comprising a surfactant to improve 
        It is noted that the applying a liquid comprising a surfactant to improve the line width roughness of the second and third resist pattern also improve the line width roughness of the first resist pattern because the first resist pattern is also exposed to the liquid. It is also noted that removing a portion of the first resist pattern not covered by the second and third resist pattern also removes the portion of the liquid that is adsorbed to the surface of that portion.
        Koh further teaches that the surfactant may have a chemical formula as in (chemical formula 3), wherein A1 is an alkyl group having 2-31 carbon carbons ([0010]).  Thus the surfactant may be considered a copolymer comprising at least 2 ethylene monomers, at least 2 propylene monomers and at least 2 butylene monomers.  It is noted that these 3 monomers are different from each other.        For another example, Koh further teaches that the solution may comprise ethanol ([0053]), and the surfactant may have a formula RfCH2CH2-O-(CH2CH2O)xH, wherein Rf = F(CF2CF2)y, wherein x=0-20 and y=1 -10 ([0052]).  Thus, for x=6 the surfactant may be considered a copolymer comprising a first polymer having 6 monomers with structure (CH2-CH2-O), a second polymer having 3 monomers with structure (CH2-CH2-O-CH2-CH2-O) and a third polymer having 2 monomers with structure (CH2-CH2-O-CH2-CH2-O-CH2-CH2-O).  It is noted that these 3 monomers are different from each other.        Anselm is silent about the details of the photographic technique.        Zandbergen teaches that a photographic technique may comprise forming a 

 Claims 1-17 and 20 rejected under 35 U.S.C. 103 as obvious over Anselm in view of  Kozawa et al. (U.S. PGPub. No. 20030143490), hereinafter “Kozawa” and Tian:
--Claims 1, 2, 3, 4, 10, 12, 14, 15, 16, 17: Anselm teaches a method, comprising
forming a first resist layer 502 on the substrate by using photographic technique, then removing a portion of the first resist layer 502 to form a first resist pattern (Fig. 5(b), [0017, 0023]); 
forming a second resist pattern 506 on the first resist pattern (Fig. 5(c), [0023, 0025]); 
etching a portion of the first resist pattern not covered by the second resist pattern 506 (Fig. 5(d), [0023]);
removing the second resist pattern 506, and forming a third resist pattern 512 on the first resist pattern (Fig. 5(e), [0024]);
etching a portion of the first resist pattern not covered by the third resist pattern 506, then remove the third resist pattern 506 (Fig. 5(e-f), [0024]).
        Anselm further teaches that the etching is performed by using an aqueous solution, such as hydrochloric acid ([0017]), but is silent about a method of forming the second and third resist patterns.
        Tian teaches a method of forming a photoresist pattern by injecting photoresist on the substrate then rotating the substrate (Fig. 4, [0015]), then exposing/developing to remove a portion of the photoresist ([0016]). Tian further teaches that a liquid 
         Kozawa teaches a method to improve a photoresist pattern ([0070]), comprising
forming a first photoresist pattern on a substrate (Fig. 1 (II));
spin-coating a treatment material on the first photoresist pattern ([0071]), the material may comprise a water-soluble resin, an alkali-soluble resin, and a surfactant ([0020]), wherein the water-soluble resin is not particularly limited and may be “polyvinyl alcohol, polyvinyl acetal, polyvinyl acetate, polyacryl acid, polyvinyl pyrolidone, polyethylene imine, polyethylene oxide, styrene-maleic acid copolymer, polyvinyl amine, polyarylamine, oxazoline group containing water soluble resin, water soluble melamine resin, water soluble urea resin, alkyd resin, sulfonamide resin and the like” ([0024]), wherein the alkali-soluble resin is not particularly limited and may be “those having at least one type as a monomer unit selected from acryl acid, methacrylic acid, itaconic acid, vinyl benzoic acid, vinyl phenol, styrene, polyhydric phenol, polyhydric alcohol, and derivatives thereof” ([0029]), and wherein the surfactant is not particularly limited and may “include condensed polyoxyethylene-polyoxypropylene group surface active agents, polyoxyalkylene alkyl ether group surface active agents, polyoxyethylene alkyl ether group surface active agents, polyoxyethylene derivatives group surface active agents, sorbitan aliphatic ester group surface active agents, glycerin aliphatic acid, ester group surface active agents, alcohol ethoxylate group surface active agents, phenol ethoxylate group surface active agents” ([0042]).baking the treatment material (Fig. 1 (IV), [0073-0076]); removing a portion of the treatment material (Fig. 1 (V)).

 Claims 18 and 19 rejected under 35 U.S.C. 103 as obvious over Anselm in view of  Kozawa and Tian as applied to claim 17 above , and further in view of Zandbergen:--Claims 18, 19: Anselm modified by Kozawa and Tian teaches the invention as above.  Anselm modified by Kozawa and Tian is silent about the type of photoresist.Zandbergen teaches that the photoresist can be either positive or negative ([0003]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use either a negative or positive photoresist in the invention of Anselm because Anselm modified by Kozawa and Tian is silent about the type of photoresist and Zandbergen teaches that either negative or positive photoresist 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713